[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on January 19, 1985 in Fairfield, Connecticut.
The parties have one minor child, issue of the marriage, Peter Crnogorcevic born June 6, 1985. CT Page 125
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The Court enters the following orders:
1. Custody of the minor child is awarded to the plaintiff and rights of reasonable liberal and flexible visitation are awarded to the defendant.
2. The defendant shall pay to the plaintiff as child support $108.00 per week. The order is subject to a contingent wage execution, and is made in compliance with the child support guidelines.
3. The wife shall maintain medical and dental insurance for the benefit of the minor child, as it is available through her employment. Any cost associated with the maintenance of this insurance shall be paid in equal share by the parties. The parties shall also pay an equal share of all unreimbursed, noninsured medical expenses incurred on behalf of the minor child.
4. The defendant and the plaintiff shall maintain life insurance, naming the minor child as irrevocable beneficiary as such insurance is available through their employment, but in no lesser amount than 10,000.00, respectively.
5. Each party shall be responsible for the liabilities listed on their respective financial affidavits and shall indemnify and hold the other harmless thereon.
6. The defendant shall pay to the plaintiff $60.00 per week as alimony until the death of either party, the wife's remarriage, or June 30, 1994, or as further ordered by the court.
7. Each party shall be responsible for their own counsel fees.
8. The plaintiff shall retain all right, title and interest to the property located at 393 Laurel Avenue, Unit 201, Bridgeport, Connecticut.
9. The plaintiff shall repay $8,900.00 together with interest at the rate of seven percent from the date of judgment into the child's trustee account no later than June 30, 2000, and shall provide verification of said payment to the husband. CT Page 126
10. The parties shall be joint trustees of the child's trust account. They shall establish an account naming them both as trustees and requiring both of their signatures for withdrawls. The person to whom account information is mailed shall, upon receipt, forward a copy of such information to the other.
11. The wife shall retain the Mustang and the husband shall retain the Topaz; the husband is awarded the color television he has requested.
By the Court, Elaine Gordon, Judge.